 BLUE FLASH EXPRESS, INC.591[The Board denied the motion to set aside its order and to dismissits complaint.]MEMBER BEESON took no part in the consideration of the above sup-plemental Decision and Order.BLUE FLASHExPREss,INC.andGENERAL TRUCK DRIVERS,WAREHOUSE-MEN&HELPERS LOCAL270,AFFILIATEDWITHINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELP-ERS OFAMERICA,AFL.Case No. 15-CA-618. July 30,1954Decision and OrderOn November 13, 1953, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report accompanied by a supporting brief.The Re-spondent filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions contained in the Intermediate Report, except as modified below.1.The Trial Examiner in this case was faced with a sharp conflictin testimony as to whether the Respondent's general manager, Golden,and its superintendent, Gravolet, made to employees certain expressthreats and promises, more fully set forth in the Intermediate Report.The Trial Examiner found that there was nothing in the demeanor ofthe witnesses of the General Counsel and of the Respondent to detractfrom their trustworthiness and that there was no inconsistency in thetestimony of any witness which would enable the Trial Examiner todetermine who was telling the truth. Because of these circumstances,the Trial Examiner stated in his Intermediate Report that he couldnot "find a preponderance of evidence to support the alleged threatsof shutdown and promises of benefit."Accordingly, he found, con-sistentlywith the testimony of Golden and Gravolet, "only thatGolden conducted the conversations with the employees in the mannerto which he testified."Contrary to the General Counsel's exceptions, we find nothing im-proper in the manner in which the Trial Examiner resolved this issue.109 NLRB No. 85. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe burden of proof is upon the General Counsel.When, as in thiscase, the Trial Examiner is not persuaded by the testimony of theGeneral Counsel's witnesses that threats and promises were made tothem by the Respondent, the General Counsel has failed to meet thatburden of proof.As an examination of the record discloses no otherbasis for reversing the Trial Examiner,' we find that the allegationthat the Respondent violated the Act by making threats of reprisalsor promises of benefit to its employees has not been sustained.2.Between the date of the Respondent's receipt of a letter from theUnion, dated May 19, 1953, claiming majority status and requestingcollective bargaining, and the Respondent's reply thereto, dated May22, 1953, which questioned the Union's majority status and thus re-jected the Union's request, General Manager Golden interviewed theemployees, individually, in his office. In substance, Golden told themthat he had received the letter from the Union, that it was immaterialto him as to whether they were union members, but that he desired toknow whether they had signed a union card so that he might knowhow to answer the Union's letter. In reply to Golden's interrogation,each employee denied that he had signed any union card, althougha majority of them had done so, designating the Union as their repre-sentative on or about May 17,1953.On the basis of these facts, the Trial Examiner, without determiningwhether Golden's interrogation of the employees constituted a viola-tion of Section 8 (a) (1) of the Act, concluded that no useful purposewould be served by issuing a cease and desist order based thereon be-cause such conduct was of an "isolated nature."Whether or not such conduct is to be regarded as "isolated," we are,,in any event, of the opinion that Golden's interrogation of the em-ployees was not violative of the Act.At the time of the interrogation,the Respondent had just received a communication from the Unionclaiming majority status and the right to represent the Respondent'semployees in collective bargaining.Golden so informed the employ-ees.He further gave them assurances that the Respondent would notresort to economic reprisals and advised them that he wished to knowwhether they had signed union authorization cards in order to enablehim to reply to the Union's request for collective bargaining.Asfound above, there is no credible evidence that the Respondent at anytime made any threats or promises violative of the Act, resorted to anyreprisals, or exhibited any antiunion animus.Although the employeeswho had signed union authorizati on cards gave false answers to Gold-en's inquiries, the Respondent did nothing to afford them a reasonablebasis for believing that the Respondent might resort to reprisals be-cause of their union membership or activity. The facts here are simi-lar to those presented inAtlas Life Ins. Co. v. N. L. R. B.,195 F. 2d1Standard Dry Wall Products,91 NLRB 544 BLUE FLASH EXPRESS, INC.593136, where the Employer tried to find out whether a union representeda majority of the employees so that he would know whether he was.obligated to bargain with the union. In that case, the Court of Ap-peals for the Tenth Circuit held that such interrogation was proper.2When such interrogation is conducted under proper safeguards, as wasthe situation in the instant case, the fact that the interrogation is sys-tematic does not, in itself, impart a coercive character to the interro-gation.The purpose of such interrogation could not be achieved with-out systematic inquiry.Contrary to the assertion of our dissenting colleagues, we are notholding in this decision that interrogation must be accompanied byother unfair labor practices before it can violate the Act.We aremerely holding that interrogation of employees by an employer as tosuch matters as their union membership or union activities, which,when viewed in the context in which the interrogation occurred, fallsshort of interference or coercion, is not unlawful.Our dissenting colleagues rely upon the rationale ofStandard-Coosa-Thatcher,85 NLRB 1358, in which the Board held that inter-rogationper seis unlawful.They appear to overlook cases, for themost part of recent date, in which the courts of at least six circuitshave explicitly or by necessary implication condemned the rationaleofStandard-Coosa- Thatcher.-'We hereby repudiate the notion thatinterrogationper seisunlawful and overruleStandard-Coosa-Thatcherand the line of cases following it to the extent that they areinconsistent with our decision today.In our view, the test is whether, under all the circumstances, theinterrogation reasonably tends to restrain or interfere with the em-ployees in the exercise of rights guaranteed by the Act.The factthat the employees gave false answers when questioned, although rel-evant, is not controlling.The Respondent communicated its purposein questioning the employees-at purpose which was legitimate innature-to the employees and assured them that no reprisal wouldtake place.Moreover, the questioning occurred in a background free2 Also, cf.GrahamCounty Electric Cooperative,Inc,96 NLRB 684, 685, where,in find-ing a violation of Section 8 (a) (1), the Board,unlike theTrialExaminer, refused to relyon an employer's conduct in seeking verification from some employees of their signatureto a designation "petition"which a union had submitted as proof of its majority repre-sentation3N L. R B v EnglandBros,201 F 2d 395 (C. A.1) ; N. L. R. B.v.Montgomery Ward& Co ,192 F. 2d 160 (C A.2) ; N. L. R. B.v Associated Dry Goods Corp ,209 F. 2d 593(CA2) ; Jacksonville Paper Co v N. L. R.B., 137 F. 2d 148 (C A.5) ; N. L. R B. vTennesseeCoach,191 F. 2c1 546 (C. A6) ;Sax v.N. L. R.B., 171 F. 2d 769 (C A. 7) ;N L R. B. v. Winer,194 F 2c1 370 (C A7) ; Wayside Press, Inc v N. L RB., 206 F 2d862 (C. A. 9). As far back as 1943, the Courtof Appealsfor the FifthCircuit, in rejectingthe view that interrogationperse is unlawful,stated in the JacksonvillePapercase, citedsuprain thisfootnote: "He [the employer] is not precluded by the Actfrom inquiring orbeing informed as to the progress of unionism.He has a rightto inquireif the Union wasorganized or washed upprovided he does not do so "threateningly or coer-cively.11 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employer hostility to union organization.These circumstancesconvince us that the Respondent's interrogation did not reasonablylead the employees to believe that economic reprisal might be visitedupon them by Respondent.The instant case is thus distinguishable from such cases asSyracuseColor Press,103 NLRB 377, enforced by the Court of Appeals forthe Second Circuit, 209 F. 2d 596, where the employer called theemployees to the superintendent's office a week before a scheduledBoard election, advocated adherence to 1 of 2 rival unions, and ques-tioned them concerning their union membership and activities, aswell as the membership and activities of other employees, withoutgiving any legitimate explanation for the interrogation or any assur-ance against reprisal. In such cases, unlike the situation in the in-stant case, the surrounding circumstances together with the natureof the interrogation itself imparted a coercive character to theinterrogation.'This decision does not by any means grant employers a license toengage in interrogation of their employees as to union affiliation oractivity.We agree with and adopt the test laid down by the Courtof Appeals for the Second Circuit in theSyracuse Color Presscasewhich we construe to be that the answer to whether particular inter-rogation interferes with, restrains, and coerces employees must befound in the record as a whole.And, as the court states "The time,the place, the personnel involved, the information sought and theemployer's conceded preference [as in that case] must be considered.... "Members of the majority have participated in a number ofrecent decisions in which we have joined in holding that certain actsof interrogation were violative of the Act, and we reaffirm that posi-tion here.Therefore, any employer who engages in interrogation doesso with notice that he risks a finding of unfair labor practices if thecircumstances are such that his interrogation restrains or interfereswith employees in the exercise of their rights under the Act.The rule which we adopt will require the Trial Examiners and theBoard to carefully weigh and evaluate the evidence in such case, butthat is what we believe the statute requires us to do. The only alter-natives, both of which we reject, are either to find all interrogationper seunlawful, or to find that interrogation under all circumstancesis permissible under the statute.Our dissenting colleagues express disagreement with our decision,but do not make it clear precisely what rule they would follow. Thereis the strong implication that the dissenting members would hold in-terrogation to be coerciveper se,which, of course, means wholly with-4All the court cases cited in the second footnote of the dissent in the instant case, exceptJackson Press, Inc,201 F. 2d 541, 545, involved fact situations in which interrogation wascoupled with independent acts of unfair labor practices;and theJackson Presscase isopposed to the overwhelming weight of court authority. BLUE FLASH EXPRESS, INC.595out regard to the circumstances in which it occurs.Thiswould meanthata casual,friendly, isolatedinstanceof interrogation by a minorsupervisor would subject the employer to a finding that he had com-mittedan unfairlabor practice and result in the issuanceof a ceaseand desist order, which, if enforced by the court, would subject theemployer to punishment for contempt of court if the same or anotherminorsupervisor repeated the question to the same or another em-ployee.If this is not the position of our colleagues, and they agreethat the Board is required to determine the significance of particularactsof interrogation in the light of the entire record in the case, thedifference between their view and ours merely reflects disagreementas to the conclusion to be drawn from the particularfacts of the case.Hence, we conclude that the Respondent's interrogation of the em-ployees under the circumstances of this case did not carry an impliedthreat of reprisal or in any other way interfere with, restrain, orcoerce the employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.Accordingly, we find that such conduct is not viola-tive of Section 8 (a) (1) of the Act .,53.As the record does not establish that, in refusing to extend recog-nition to the Union, the Respondent was motivated by any considera-tion other than its asserted good-faith doubt as to the Union's majoritystatus, we find, in agreement with the Trial Examiner, that the Re-spondent did not violate Section 8 (a) (5) of the Act.As we find that the Respondent engaged in no unfair labor practice,the entire complaint shall be dismissed.[The Board dismissed the complaint.]MEMBERS MURDOCK and PETERSON, dissenting :We dissent from this decision.The majority has here found thatan employer did not violate the Act when he systematically interro-gated his employees concerning their union adherence. In so doingthe majority departs without convincing explanation from an estab-lished interpretation of the Act founded on long administrative ex-perience and supported by court authority. In our opinion this de-parture is unsound and ignores the realities of industrial life. Itfails to insure to employees the full protection of the Act in the exer-cise of the rights given them under Section 7 and fails to effectuatethe declared policy of the Act to encourage collective bargaining.The exact meaning and extent of the majority decision is not cer-tain.Apparently, however, the majority has decided that interroga-tion unaccompanied by other unfair labor practices is not conductwhich violates the Act.'We cannot agree.e See casescited in footnote3,supra.e This interpretation of the majorityopinion is confirmedby the position of ChairmanFarmer and Member Rodgers in AE. NettletonCo., 108 NLRB 1637. In that case they334811-55-vol. 109-39 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDFrom the very beginning of the administration of this Act theBoard has, with court approval, found that interrogation by an en-ployer prevents employees from exercising freely their right to engagein concerted activities.'After a substantial period of administrativeexperience and after amendment of the Act, the Board reaffirmed itsposition that when an employer questions his employeesconcernitigany aspect of concerted activity he violates Section 8 (a) (1) of theAct."We believe that the carefully considered position on interroga-tion taken by the Board in previous cases is well founded, and we areaware of no recent development which warrants a departure fromsuch precedent.The rationale for finding interrogation violative of the Act is sim-ple.Section 1 of the Act declares the purpose of the Act is to encour-age collective bargaining and to protect "the exercise by workers offull freedom of association, self-organization, and designation ofrepresentatives of their own choosing, for the purpose of negotiatingthe terms and conditions of their employment or other mutual aidor protection."Section 7 implements this purpose by guaranteeingemployees the "right" to engage in or refrain from such activity.Section 8 enforces the guarantee by declaring it an unfair labor prac-tice for an employer "to interfere with, restrain, or coerce" employeesin the exercise of their rights under Section 7 and for a labor organi-zation or its agents "to restrain or coerce" employees in the exerciseof those rights.Employees can exercise fully their right to engagein or refrain from self-organizational and other concerted activitiesonly if they are free from employer prying and investigation.Whenan employer inquires into organizational activity whether by espi-onage, surveillance, polling, or direct questioning, he invades theprivacy in which employees are entitled to exercise the rights giventhem by the Act.When he questions an employee about union organi-zation or any concerted activities he forces the employee to take astand on such issues whether or not the employee desires to take aconcluded that instances of interrogationwere not violativeof Section 8 (a) (1) when theinstances were "isolatedremarks occurring in an atmosphere free of anti-union back-ground"and were "not part of a patternof conduct hostile to the Union."See also theviews theyexpressedinH. R VanoverCoalCo , 107NLRB1411, andPoe Machine it Engi-neering Company, Inc.,107 NLRB 1372.7See, for example,First Annual Report of the NationalLabor Relations Board (1936)76; Saxe Glassman Shoe Corp.,97NLRB 332, enfd. 201 F.2d 238(C. A1) ; Precision Fabri-cators, Inc.,101 NLRB 241, enfd. 204 F. 2d 567 (C. A.2) ; IfanmakMills, Inc.,93 NLRB490, enfd. inpart 200 F. 2d 542 (C. A. 3);'Southland Mfg.Co., 98 NLRB 53, enfd. 201 F.2d 244 (C. A. 4);StratfordFurnitureCorp,96 NLRB 1031, enfd. 202 F. 2d 884 (C. A 5) ;F. H. McGraw andCo , 99 NLRB695, enfd as modified 206 F. 2d 635(C. A.6)-; JacksonPress,Inc,96 NLRB 897,enfd. as mod.201 F. 2d 541 (C. A.7) ;United BsscustCo., 101NLRB1552, enfd.208 F. 2d 52(C. A. 8), cert. denied 347 U. S. 934;W. T. GrantCompany,94 NLRB 1133,enfd. 199 F.2d 711 (C. A. 9), cert. denied 344 U. S.928;Frti-State CasualtyInsuranceCo, 83 NLRB828, enfd. 188 F. 2d 50(C. A. 10);Joy Silk Mills,85 NLRB 1263,enfd.as mod. 185F. 2d 732 (C. A., D. C.),cert. denied341 U. S. 914.8Standard-Coosa-Thatcher,85 NLRB 1358;Syracuse Color Press,103 NLRB 377, enfd.209 F. 2d 596(C. A. 2) cert. denied,347 U. S. 966;Protein Blenders,Inc.,105 NLRB 890. BLUE FLASH EXPRESS, INC.597position or has had full opportunity to consider the various argumentsoffered on the subject.And the employer compels the employee totake this stand alone, without the anonymity and support of groupaction.Moreover, employer interrogation tends to implant in themind of the employee the apprehension that the employer is seekinginformation in order to affect his job security and the fear that eco-nomic reprisal will follow the questioning.The fear induced by anemployer's questions is illustrated by the fact that employees, as inthis case, often give untruthful or evasive answers to such questions.The many cases in the Board's experience in which interrogationwas the prelude to discrimination demonstrate the reasonableness ofsuch fear. Interrogation thus serves as an implied threat or a warn-ing to employees of the adverse consequences of organization anddissuades them from participating in concerted activity. It therebyundermines the bargaining agent chosen by the employees, thwartsself-organization, and frustrates employee attempts to bargain col-lectively.Such conduct tends to interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed by Section 7 asprohibited by Section 8 (a) (1). Board condemnation of interroga-tion, which we believe is required by the Act, protects the right ofemployees to privacy in their organizational activities, removes therestraint and coercion resulting from the threat implicit in interro-gation, and deters the commission of further unfair labor practices.For these reasons the Board in its expert judgment and in the lightof its administrative experience is warranted in concluding, as it hasin the past, that interrogation generally inhibits employee self-organi-zation and is violative of Section 8 (a) (1) whether or not other un-fair labor practices are committed.This does not mean that all inter-rogation is automatically unlawful or requires remedial action bythe Board.There are, of course, instances of interrogation whichcan be properly regarded as isolated, casual, and too inconsequentialin their impact to constitute a violation of the Act or to warrant aBoard remedy. In such situations we have participated in dismissingthe allegations of illegal interrogation.°The test for determining the legality of interrogation-as the mem-bers of the majority profess to recognize-is whether the interroga-tion, reasonably interpreted, tends to impair the free exercise by em-9 See, for example,Socony Vacuum Oil Co., Inc.,78NLRB 1185;U. S. Gypsum,93 NLRB966;Boston d Lockport BlockCo., 98 NLRB 686;Remington Rand Inc,103NLRB 152;Capital LumberCo., 103 NLRB187;Maryland SportswearCo., 104 NLRB 70;WesternTextile Products Company of Tennessee,104 NLRB 162;Protein BlendersInc.,105 NLRB890.A number ofthe circuitcourt cases cited by the majority as opposed to our position reflectthe courts'conclusion that the interrogation there presented was "casual," "Isolated," or"perfunctory "In consideringthe view ofthe Sixth and the Seventh Circuit Courts, seethe followingcases decided atter theTennessee Coach, Sam,andWinerdecisions referred toby the majority:F. H. McGraw and Co.,206 F. 2d 635(C. A. 6);Jackson Press, Inc.,201F. 2d 541 (C A 7) 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of their rights under the Act.- In applying this test in inter-rogation cases, the Board must, of course, carefully weigh and evaluatethe evidence as it must in all cases.And it must do so in the light ofits administrative experience and specialized knowledge 11Viewingthe interrogation in this case with these considerations in mind, wefail to see how the Respondent's questioning of its employees can beconsidered lawful.Certainly Section 8 (c) of the Act when it rec-ognizes that an employer's expression of opinion is not an unfair laborpractice does not privilege an employer to ferret out the views of hisemployees and to pry into their organizational activities.12We see nocircumstances in this case which would make unreasonable the fearwhich questions such as those of the Respondent usually tend to en-gender.Here a high managerial representative, the general manager,was the interrogator; all employees in the bargaining unit were sub-jected to the questioning; each employee was interviewed separately;the place of the interviews was the general manager's office.Whilethe general manager did state to the employees that it was immate-rial to him whether they were union members and explained that hewas seeking information for the purpose of answering the Union'sletter, his assurances were ineffective when the entire situation beliedthem.13As the majority states, the interrogation was not accompaniedby express threats or promises and was not followed by reprisals. Theinterrogation alone, however, we conclude, tended to create fear in theemployees and to thwart organization. The facts demonstrate clearlythe soundness of our conclusion : The employees obviously did notaccept the assertions of the general manager and felt it necessarytomisrepresent their union position.Each of the employees ques-tioned denied that he had signed a union card although each had infact signed a card only about 5 days before. The employees' denialof union adherence through fear furnished the Respondent groundsfor refusing to bargain; the Union which had in fact represented allemployees in the bargaining unit was deprived of the recognition towhich it was entitled by reason of its actual majority status and wasincapacitated as bargaining agent; and the employees were deprivedof the opportunity for collective bargaining.The majority ap-parently believes, however, that the employees here, in concealing theirunion adherence in the face of the general manager's assurances andexplanation, behaved in an unreasonable manner.But these em-ployees acted in a manner typical of employees subjected to interro-gation.We wonder whether the members of the majority wouldm N.L. R.B. v. Link-BeltCo., 311 U. S. 584.588;Joy SilkMills v. N. L. R B.,185 F. 2d732 (C. A, D. C).n SeeUniversal Camera Corp.v.N. L.R. B , 340 U. S. 474, 488;N. L. R. B.v. Seven-UpBottlingCo.,344 U S 344, 346.12N. L R.B v. MinnesotaMining & Mfg.Co., 179 F. 2d323, 326(C. A. 8)."SeeJoy SilkMills v. N. LR. B.,185 F. 2d732, 739, 743 (C. A., D C ), cert. denied 341U. S. 914. BLUE FLASH EXPRESS, INC.599consider the employees' behavior more reasonable had the employees,instead of denying their union affiliation, tested the good faith of theirEmployer's explanation by disclosing their allegiance to the Union orhad the employees claimed a right under the Act not to answer theirEmployer's question.The majority's conclusion that the employeeshad no reasonable basis for fear of reprisal is simply contrary to allthe Board's administrative experience and the realities of industriallife.In addition to arriving at the unsound conclusion that the Respond-ent's interrogation did not reasonably tend to interfere with, restrain,or coerce its employees, the members of the majority encourage em-ployers to engage in interrogation as a means of determining whethera labor organization represents a majority of their employees.Theyemphasize that the Respondent here questioned its employees to en-able it to reply to the Union's request for recognition and that thispurpose was legitimate in nature.An employer's purpose for in-quiring into the union activities of his employees, we must point out,is not a significant or mitigating consideration in determining thelegality of such conduct under Section 8 (a) (1). This section is con-cerned with theeffectof the employer's conduct upon his employees'exerciseof their statutory rights regardless of what motivates the con-duct.14The Act protects employees from an innocent or ignorant inva-sion of their rights as well as from an intended invasion.And theremedy for the invasion does not penalize the employer but merelyrestores freedom of activity to employees by requiring the employerto refrain from the conduct which impairs that freedom and to notifythe employees that he will do so.Yet the majoritysanctionsinterro-gation, with its attendant discouraging effects upon collective bargain-ing, when engaged in for the purpose of resolving the question of alabor organization's majority status.-We cannot understand thisposition nor can we see how our colleagues can approve such a methodof determining a question concerning representation, a statutory func-tion of the Board. This method places in the hands of an interestedparty, with obvious capacity to resort to economic reprisalagainstthe voters, complete control over the timing,meansof inquiry, thephrasing of the question, and compilation of results of the polling ofemployees; and it offers none of the traditional safeguards of votingsuch as a secret ballot and conduct of the poll by an impartial agency.16The fallibility of such a method for testing a majority claim and the1f SeeN. L R. B. v Illinois ToolWorks,153 F. 2d 811,814 (C.A. 7) ; cf.Republic Avia-tion Corp.v.N. L. R. B.,324 U. S. 793;Radio Officers' Union,AFL v.N. L. R. B.. 347U. S. 17.15 See A. E.NettletonCo.,108 NLRB 1670, where the members of the majority,apparently relying upon the erroneous test of the employer'smotive, likewise found thatan employer's interrogation as to a labor organization's representative status was not vio-lative of Section 8(a) (1).113Cf.Protein Blenders,Inc.,105 NLRB 890. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDinaccuracy of the results it obtains is demonstrated in this case whereall employees in the bargaining unit when subjected to individual in-terrogation by the Respondent denied the union adherence which theyhad earlier adopted.Several approved methods of determining whether a labor organi-zation represents a majority of his employees are available to an em-ployer.He may ask. the labor organization to offer proof of itsmajority; he may request the organization to file a petition for a'Board determination by election ; or he may file a similar petitionhimself.He may agree with the labor organization to submit author-ization cards to an impartial third party for a check; and we notethat in making its bargaining request the Union here stated itswillingness to agree to such a check.Finally, if an employer has agenuinedoubt as to the labor organization's majority status, he maysimply refuse to recognize the organization, and his good-faith doubtis a defense to a charge of a violation of the duty to bargain.Withall these avenues open to an employer, plainly there is no need forhim to utilize interrogation, with its coercive effect, in order to replyto a union's request for recognition, and the Board should not approvesuch conduct.We are convinced that the majority decision in this case is unsoundand an unwarranted departure from well-considered Board and courtprecedent.The unrealistic view our colleagues have taken of em-ployer interrogation fails to protect employees adequately in theexercise of the rights guaranteed them by the Act and permits con-duct which, in our opinion, will necessarily have an adverse effect oncollective bargaining.We are firmly persuaded that the decision doesnot effectuate the purposes of the Act.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by GeneralTruckDrivers,Warehousemen&Helpers Local270, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America,AFL, alabor organization herein called the Union, theGeneral Counsel for the NationalLaborRelations Board issued a complaint onJune 24, 1953,against Blue Flash Express, Inc., herein called Respondent,allegingthat the Respondent had engaged in specified conduct violating Section 8 (a) (1)and (5)and Section 2 (6) and(7) of theLabor Management RelationsAct, 1947,61 Stat. 136, hereincalled the Act.Copies of the complaint and charges were servedupon the Respondent,and the Respondent in turn filed an answer denying the com-mission of the unfair labor practices alleged.Pursuant to notice,a hearing was held in New Orleans, Louisiana, on October19-20, 1953, before the undersignedTrialExaminer.The General Counsel andthe Respondent were represented by counsel and all parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The parties were given opportunity to present oral argumentbefore the Trial Examiner and also to file briefs and proposed findings of the factand conclusions of law.Upon the record in the case, and upon observation of the demeanor of the wit-nesses, I make the following: BLUE FLASH EXPRESS, INC.FINDINGS OF FACT6011.THEBUSINESSOF THE RESPONDENTRespondent,a Louisiana corporation with its registered corporate office in BatonRouge,Louisiana,maintainsits principal place of business in New Orleans, Louisiana,where it is engaged in the business of transporting roofing, siding, and other ma-terials by motor truck between various points in and between the States of Louisianaand Mississippi.Respondent operates as an interstate motor carrier undera licenseissued by the Interstate Commerce Commission.In the year immediately preceding June 1, 1953, Respondent renderedservices inthe approximate value of $132,000 to the following firms and corporations: 40percent to Flintkote Company and the remainder to Jones-Laughlin Steel Corp.,Laclede Steel Corp., and Orleans Materials & Equipment Co., Inc.During saidperiod each of said firms and corporations, except Orleans Materials & EquipmentCo., Inc., produced and handled goods for out-of-State shipment and performedout-of-State services valued in excess of $100,000.Approximately 9 or 10 percentof said $132,000 represents services rendered by Respondent in transporting mate-rials directly between the States of Louisiana and Mississippi.I find that the Respondent is engaged in commerce within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe principal question in this case is whether the Respondent had a good-faithdoubt concerning the Union's majority and was therefore justified in refusing to rec-ognize and bargain with the Union.The parties agree, and I find, that all truckdrivers and helpers employed by Respond-ent at its New Orleans terminal, excluding office and clerical employees, guards,professional employees, and supervisors, constitute an appropriatebargaining unitwithin the meaning of Section 9 (b) of the Act. The record further establishes thata majority of the approximately seven employees in this unit as of May 17, 1953,signedcards on or about that date designating the Union as their exclusive bargain-ing representative.By letter dated May 19, 1953, the Union advised the Respondent that it representeda majority of the employees in the above-stated unit and that it was prepared tosubmit proof of such representation to Respondent or through a card check by animpartialthird party, and it requested Respondent to enter into negotiations on aspecified day.Respondent's general manager, John Golden, replied on May 22,1953, that he had a question as to the Union's majority and he advised the Unionto take up any further matters in this connection with Respondent's designatedattorney.Upon receiving the Union's letter and before sending his ownresponse,Goldendirected Superintendent Ben Gravolet to send the employees into Golden's office,which Gravolet did.Golden told each employee that he had received the afore-mentioned letter from the Union and that it was immaterial to him whether or notthey were union members, but that he desired to know whether they had joined sothat he might know how to answer the letter. Each employee denied his member-ship to Golden.According to Golden, this was the entire conversation with employeeson this occasion, and he was corroborated in this regard by Gravolet and Mrs. Goldenboth of whom testified to having heard the conversationsin anadjoining office.Severalemployees, on the other hand, testified that Golden also stated on this occa-sionthat Respondent was too small to operate with a union and that Respondentwould be impelled to sell out or reduce operations should the business be unionized.According to the stipulated testimony of employee Morris Jarvis, Golden also askedJarvis asto who had solicited Jarvis in the Union's behalf.The next day, accordingto the stipulated testimony employee John Walker, Superintendent Gravolet toldWalker that he (Gravolet) and Walker would both lose their jobs and Respondentwould shut down if the Union were successful but that Walker would get a wageincreaseif the Union did not succeed in organizing the employees.Gravolet deniedthis testimony, and Golden testified in this connection that he had instructed Gravoletnot to discuss any union matters with the employees.Early in April 1953, driver Willie Brown had some difficulty in making deliveryto a unionproject because he was not a union member. Brown testified that Goldentold him on this occasion that Respondent was not big enough to operate with aunionand would have to sell out should the employees becomeorganized.Goldendenied making this statement to Brown.Each of the witnesses-the General Counsel's and the Respondent's-appearedto be trustworthy, so far as my demeanor observation of them is concerned, and 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDno inherent or circumstantial inconsistency was developed in any witnesses'testimony.Under these circumstances;I cannot find a preponderance of evidence to supportthe alleged threats of shutdown and promises of benefit,and I accordingly find onlythat Golden conducted the conversations with the employees in the manner to whichhe testified.There is no substantial basis for finding that Golden interrogated the employeesfor the purpose of dissipating the Union's representation.And, as the record doesnot otherwise show any effortsby theRespondent to undermine the Union or thatitwithheld recognition of the Union for reasons other than its stated good-faithdoubt concerning the Union's majority, I conclude that the Respondent has notthereby violated Section 8 (a) (5) of the Act. SeeThe Walmac Company,106NLRB 1355;Beaver Machine & Tool Co., Inc.,97 NLRB 33;Roanoke Public Ware-house,72 NLRB 1281, 1282-1283;Chamberlain Corporation,75 NLRB 1188,1189-1190.Thisleaves only the matter of Golden's interrogation.Although such conductunder Board doctrine has been a long-established violation of Section 8 (a) (1) ofthe Act(Syracuse Color Press, Inc.,103 NLRB377; Standard-Coosa-Thatcher Com-pany,85 NLRB 1358),the Board recently held in a factual context similar to thepresent case that such interrogation of all employees within a proposed bargainingunit is, absent other unfair labor practices,to be regarded as of "isolated nature."The Walmac Company,106 NLRB 1355.Without determining whether the inter-rogation in theWalmaccase was an unfair labor practice,the Board dismissed theallegation upon finding that no useful purpose would be served by issuing a ceaseand desist order thereon.TheWalmacholding is applicable here.Having foundno other unfair labor practices, I shall recommend,that the entire complaint bedismissed.[Recommendations omitted from publication.]STERLING FURNITURE COMPANYandCHARLES O. BARNESCARPET, LINOLEUM&SOFT TILE WORKERS, LOCALNo.1235andCHARLESO.BARNES.CasesNos.2O-CA-350 and 9dO-CB-109.July 30, 1954Second Supplemental Decision and OrderOn April 27, 1951, the National Labor RelationsBoard issued aDecision and Order in the above-entitled cases,'- finding,inter alia,that Sterling Furniture Company, herein called Sterling, and Carpet,Linoleum & Soft Tile Workers, Local No. 1235, herein called theUnion, had violated Section 8 (a) (3) and 8 (b) (2) of the Act,respectively, by discharging Charles O. Barnes pursuant to an unlaw-ful union-security provision contained in a contract between the Unionand the Retail Furniture Association of California, of which Sterlingisa member.The Board therefore ordered that Sterling and theUnion, jointly and severally, make Barnes whole for any loss of paysuffered as a result of the discrimination practiced against him.In due course, the Board petitioned the United States Court ofAppeals for the Ninth Circuit for enforcement of its Order.OnFebruary 4, 1953, the court remanded the cases to the Board for fur-ther consideration of the remedial scope of its Order.2The court,194 NLRB 32.2202 F. 2d 41(C.A.9).109 NLRB No. 98.